TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-22-00445-CV


      In Re Theresa Ruebbling, Individually and as Heir of Victoria Rangel, Deceased


                  ORIGINAL PROCEEDING FROM CALDWELL COUNTY



                           MEMORANDUM OPINION


               The petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a).

Relator’s motion for emergency relief is also denied.



                                             __________________________________________
                                             Chari L. Kelly, Justice

Before Chief Justice Byrne, Justices Baker and Kelly

Filed: July 29, 2022